In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-074 CV

____________________


IN RE EDITH DEMAYO




Original Proceeding



MEMORANDUM OPINION (1)
	Edith DeMayo filed a petition for writ of mandamus on March 1, 2005. Relator
complains that the trial court entered final judgment in her divorce case without the
relator's approval.  She also complains that the trial court has not set a hearing on her
request for temporary orders pending appeal.  Relator requests that this Court order
removing the trial judge from the case.  
	Mandamus will issue only to correct a clear abuse of discretion or violation of a
duty imposed by law when that abuse cannot be remedied by appeal.  Jack B. Anglin Co.,
Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex.1992); Walker v. Packer, 827 S.W.2d 833, 839
(Tex.1992).  DeMayo filed notice of appeal in the underlying case, and an active appeal
has been docketed in this Court under No. 09-05-068 CV.  The relator has not
demonstrated her entitlement to mandamus relief, nor has she shown that she has no
adequate remedy by appeal.  Accordingly, the petition for writ of mandamus is denied.  
	WRIT DENIED.
									PER CURIAM

Opinion Delivered March 17, 2005 
Before McKeithen, C.J., Kreger and Horton, JJ.
1. Tex. R. App. P. 47.4.